Citation Nr: 1453930	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  12-18 741	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for left ear hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel



INTRODUCTION

The Veteran served on active duty from July 2005 to March 2011.  He received various decorations evidencing combat including the Combat Action Badge and the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, that denied service connection for right ear hearing loss, left ear hearing loss, and for tinnitus.  The case was later transferred to the RO in St. Petersburg, Florida.  

The issue of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right ear hearing loss had its onset in service.  

2.  The Veteran's current tinnitus had its onset in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2014).  

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  

Impaired hearing will be considered to be a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

One requirement for service connection is the current existence of the claimed disability.  With regard to hearing loss, 38 C.F.R. § 3.385 defines what constitutes the current existence of a hearing loss disability.  For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87 (1992).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat Veteran not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish service connection, however, there must be the evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends that he has right ear hearing loss and tinnitus that are due to in-service acoustic trauma.  He specifically maintains that he was exposed to noise when he was injured from an explosion of an improvised explosive device (IED).  The Veteran also reports that he noticed that he had tinnitus two or three months after he returned from his deployment in Iraq.  The Veteran essentially reports that his right ear hearing loss and tinnitus were first experienced during service and have continued since that time.  

The Veteran served on active duty from July 2005 to March 2011.  He received various decorations evidencing combat in Iraq including the Combat Action Badge and the Purple Heart Medal.  

The Veteran's service treatment records do not specifically show a hearing loss disability in the right ear as defined by 38 C.F.R. § 3.385.  Such records do indicate that on a medical history form at the time of the February 2011 separation examination, the Veteran checked that he had hearing loss.  The reviewing examiner indicated that the Veteran reported that he had minor hearing loss, but that an audiogram as within normal limits.  The objective February 2011 separation examination report included a notation that the Veteran's ears were normal, and the audiological evaluation did not show right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  

The evidence of record shows that the Veteran was exposed to loud noise during combat in service and that he has been currently diagnosed with right ear hearing loss, under the provisions of 38 C.F.R. § 3.385.  See also 38 U.S.C.A. § 1154(b).  

There are negative opinions of record pursuant May 2012 and June 2012 addendums to a March 2012 VA audiological examination report.  The March 2012 VA audiological examination report included a notation that the Veteran's claims file was not reviewed.  The examiner reported results that were indicative of a right ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The diagnoses included sensorineural hearing loss in the frequency range of 6000 Hertz or higher Veteran's right ear, as well as tinnitus.  

In a May 2012 addendum to the March 2012 VA audiological examination, a different examiner indicated that the Veteran's claims file had been reviewed.  The examiner discussed the Veteran's medical history in some detail and referred to medical treatises.  The examiner commented that the Veteran's hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or the result of noise exposure in the military.  The examiner reported that a review of the Veteran's claims file revealed normal hearing pursuant to audiograms at the enlistment and separation examinations, with no significant frequency threshold shifts noted at any frequency.  The examiner also stated that the Veteran's service treatment records were silent for any hearing loss or tinnitus complaints.  

In a June 2012 addendum to the March 2012 VA audiological examination report, the same examiner who provided the May 2012 addendum (noted above) indicated that the Veteran's claims file was reviewed.  The examiner essentially provided the same information as she did pursuant to the May 2012 addendum.  She also restated the opinion provided in the May 2012 addendum, and added a statement that there was no self-report of tinnitus or hearing loss symptoms after the Veteran's self-reported traumatic brain injury.  

The Board observes that the examiner essentially concluded that the Veteran's right ear hearing loss and tinnitus were not the result of noise exposure during service because his hearing was within normal limits at the time of his enlistment and separation examinations.  However, in regard to the Veteran's right ear hearing loss, this is not the law.  The absence of documented hearing loss, as defined by VA, while in service is not fatal to a claim for service connection.  See Ledford, 3 Vet. App. at 87.  Additionally, when a Veteran does not meet the regulatory requirements for a disability at separation, he can still establish service connection by submitting evidence that a current disability is causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993).  

The Board also observes that the examiner stated that the Veteran's service treatment records were silent for any hearing loss or tinnitus complaints.  However, on a medical history form at the time of the February 2011 separation examination report, the Veteran specifically indicated that he had hearing loss.  Additionally, the Veteran filed his claims of service connection for right ear hearing loss and for tinnitus on his last day of service, clearly indicating that he felt he experienced such disorders during service.  The Veteran is competent to report that he had right ear hearing problems and ringing in the ears at the time of his separation from service and that he had right ear hearing problems and ringing in the ears since service.  See Davidson, 581 F.3d at 1313.  Therefore, the Board finds that the negative opinions provided by the examiner, pursuant to the May 2012 and June 2012 addendums to the March 2012 VA audiological examination report, have little probative value.  

The Veteran is competent to report in-service right ear hearing problems and tinnitus, continuous right ear hearing loss and tinnitus symptomatology since service, and current symptoms that form the basis for diagnosis of disability.  Moreover, the Board finds that the Veteran's reports as to having right ear hearing problems and tinnitus in service and since service are credible.  See also Jandreau v. Nicholson, 492 F.3d 1372 (2007).  

In light of the less than persuasive May 2012 and June 2012 addendums to the March 2012 VA audiological report, the Board cannot conclude that the preponderance of the evidence is against the claims for service connection for right ear hearing loss and tinnitus.  

Resolving reasonable doubt in this decorated combat Veteran's favor, the Veteran has right ear hearing loss and tinnitus that had their onset during his period of service.  Service connection for right ear hearing loss and for tinnitus is therefore warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The remaining issue on appeal is entitlement to service connection for left ear hearing loss.  

The Veteran contends that he has left ear hearing loss that is due to in-service acoustic trauma in the same manner as his right ear hearing loss and his tinnitus.  He specifically maintains that he was exposed to noise when he was injured from an explosion of an IED.  

The March 2012 examiner reported results that were not indicative of a left ear hearing loss disability as defined by 38 C.F.R. § 3.385.  The diagnoses included sensorineural hearing loss in the frequency range of 6000 Hertz or higher in the Veteran's left ear.  

The Board observes that the Veteran has not been specifically shown to have left ear hearing loss pursuant to the provisions of 38 C.F.R. § 3.385.  However, he reported that he had hearing loss at his February 2011 separation examination.  He also filed a claim for left ear hearing loss on the day of his separation from service, clearly indicating that he felt he experienced such disorder during service.  Additionally, the March 2012 VA audiological examination report did include a diagnosis of sensorineural hearing loss in the frequency range of 6000 Hertz or higher in the Veteran's left ear.  

Further, in this decision, the Board has granted service connection for right ear hearing loss and tinnitus based on the Veteran's in-service noise exposure.  

The Veteran has not been afforded a VA audiological examination in over two and a half years.  Additionally, as discussed in the decision above, the Board found that the opinions provided by a VA examiner, pursuant to May 2012 and June 2012 addendums to the March 2012 VA examination report, were of little probative value.  Therefore, the Board finds that the Veteran should be afforded another VA examination as to his claim of service connection for left ear hearing loss.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.  

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for left ear hearing problems since March 2011.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA audiological examination by an appropriate medical professional, who has not previously examined the Veteran, to determine the nature and likely etiology of his claimed left ear hearing loss.  The entire claims file, including any electronic files, must be reviewed by the examiner.  

The examiner must conduct an audiological evaluation, including speech recognition testing, to determine whether the Veteran currently experiences left ear hearing loss for VA purposes.  See 38 C.F.R. § 3.385.

If left ear hearing loss is identified, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left ear hearing loss was incurred in service, or is the result of exposure to loud noise during the Veteran's period of service, to specifically include his exposure to an IED explosion.  The examiner must specifically acknowledge and discuss the Veteran's reports that his left ear hearing loss was first manifested during his period of service, and has continued since service.  

The examiner must further opine as to whether the Veteran's service-connected residuals of a traumatic brain injury, or any other service-connected disability, caused or aggravated the Veteran's left ear hearing loss.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


